COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jetall Companies, Inc., 1001 WL LLC, Galleria Loop Note
                            Holder LLC, Galleria 2425 Owner LLC, BDFI LLC, Ali
                            Choudhri, Brad Parker, and Azeemah Zaheer v. Sonder USA
                            Inc.
Appellate case number:      01-21-00378-CV
Trial court case number:    2021-09675
Trial court:                61st District Court of Harris County
       On August 31, 2021, Rajan S. Trehan and Robert N. Klieger filed a motion for pro
hac vice admission to appear before the Court in this appeal on behalf of appellee Sonder
USA Inc. (“Sonder”). Thomas L. Hunt, a licensed Texas attorney, and local counsel for
Sonder, filed a motion in support of Messrs. Trehan and Klieger’s pro hac vice motion.
The motion conforms with Rule XIX of the Texas Rules Governing Admissions to the Bar
of Texas. See TEX. RULES GOVERN. BAR ADM’N R. XIX(a) (West 2018).
        The motion for pro hac vice admission of Messrs. Trehan and Klieger’s includes a
certificate of conference stating that appellants, Jetall Companies, Inc., 1001 WL LLC,
Galleria Loop Note Holder LLC, Galleria 2425 Owner LLC, BDFI LLC, Ali Choudhri,
Brad Parker, and Azeemah Zaheer, are not opposed to the relief sought by the motion for
admission pro hac vice. See TEX. R. APP. P. 10.3. Accordingly, the motion for admission
pro hac vice of Rajan S. Trehan and Robert N. Klieger is granted.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___September 9, 2021_____